UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: [ ] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [] Definitive Proxy Statement [ X ] Definitive Additional Materials [] Soliciting Material Pursuant to Section 240.14a-12 Benihana Inc. (Name of Registrant as Specified in its Charter) N/A (Name of Person(s) Filing Proxy Statement, if other than registrant) Payment of filing fee(Check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(I) (1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11:1 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: BENIHANA INC. September 3 ,2010 Dear Stockholder: You are cordially invited to attend the 2010 Annual Meeting of Stockholders (the “Annual Meeting”) of Benihana Inc. (the “Company,” “we,” “our” or “us”) to be held on Tuesday, September 28 , 2010 at 10:30 a.m., Eastern Time, at The Westin Fort Lauderdale, 400 Corporate Drive, Fort Lauderdale, Florida 33334.Details about the meeting, nominees for our board of directors (the “Board”) and other matters to be acted on are included in the accompanying notice and proxy statement. We hope you plan to attend the Annual Meeting.Whether or not you plan to attend, it is important that your shares are represented at the Annual Meeting.We strongly urge you to vote for the nominees proposed by the Board by signing, dating and returning the enclosedWHITEproxy card or by voting your shares by telephone or Internet in accordance with the instructions set forth on the proxy card and not to return or vote any proxy card sent to you by Benihana of Tokyo. If you vote using a proxy card sent to you by Benihana of Tokyo, you can subsequently revoke it by using the enclosedWHITE proxy card or by voting your shares by telephone or Internet. Only your last-dated proxy will count, and any proxy may be revoked at any time prior to its exercise at the Annual Meeting as described in the proxy statement.If you own shares of both the Common Stock and Class A Common Stock, you will receive two proxy cards from the Company, each of which must be dated, signed and returned as described above if you wish to vote your shares by mail. On behalf of everyone at the Company, we thank you for your ongoing interest and investment in the Company.We are committed to acting in your best interests.If you have any questions, please contact Georgeson Inc., who is assisting us in connection with this year’s Annual Meeting, toll free at 866-203-9401. Sincerely, /s/ Darwin C. Dornbush Darwin C. Dornbush Chairman of the Board of Directors YOUR VOTE IS EXTREMELY IMPORTANT. Regardless of the number of shares you own, we urge you to vote promptly for the three nominees of your Board. BENIHANA INC. September 3 , 2010 NOTICE OF 2 To Be Held on September 28 , 2010 To Our Stockholders: The 2010 Annual Meeting of Stockholders (the “Annual Meeting”) of Benihana Inc. (the “Company,” “we,” “our” or “us”) will be held on Tuesday, September 28 , 2010 at 10:30 a.m., Eastern Time, at The Westin Fort Lauderdale, 400 Corporate Drive, Fort Lauderdale, Florida 33334, for the following purposes, as more fully described in the proxy statement accompanying this notice: 1. For holders of Common Stock of Benihana Inc.:To elect two members of the Board of Directors designated as Common Stock director nominees for a three-year term. 2. For holders of Class A Common Stock of Benihana Inc.:To elect one member of the Board of Directors designated as the Class A Stock director nominee for a three-year term. 3. For all stockholders of Benihana Inc.:To ratify the appointment of Deloitte & Touche LLP as our independent registered public accounting firm for fiscal year 2011. WHO MAY VOTE:You may vote if you were the record owner of Company stock at the close of business on August 10, 2010.A list of stockholders of record will be available at the Annual Meeting and, during the 10 days prior to the Annual Meeting, at our corporate headquarters, 8685 Northwest 53rd Terrace, Miami, Florida 33166. If you have any questions or need assistance in voting your shares, please call Georgeson Inc., who is assisting us in connection with this year’s Annual Meeting, at 866-203-9401. By Order of the Board of Directors, /s/ Darwin C. Dornbush Darwin C. Dornbush Chairman of the Board of Directors BENIHANA INC. 8685 Northwest 53rd Terrace Miami, Florida 33166 PROXY STATEMENT CONTENTS Page ANNUAL MEETING INFORMATION 1 Who is entitled to vote? 1 What am I voting on? 1 How does the Board of Directors recommend I vote on the proposals? 1 How do I vote? 1 What is a quorum? 2 What vote is required to approve each item? 2 Who will count the vote? 2 What should I do if I receive a proxy card from Benihana of Tokyo? 2 What are the deadlines for stockholder proposals for next year's Annual Meeting? 2 Who pays the expenses of this proxy statement? 3 May brokers vote without instructions? 3 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 4 SECTION 16(A) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 7 PROPOSAL 1 – ELECTION OF DIRECTORS 7 Common Stock Director Nominees 8 Class A Stock Director Nominee 9 CORPORATE GOVERNANCE 12 COMMITTEES, MEETINGS OF THE BOARD OF DIRECTORS, STOCKHOLDER COMMUNICATIONS 12 Director Independence 12 Leadership Structure 12 Risk Oversight 12 Committees 13 Audit Committee 13 Compensation Committee 13 Nominating and Governance Committee 14 Executive Committee 15 Stockholder Communications 15 Background of Discussions with Coliseum Capital Group 15 Background of Discussions with Benihana of Tokyo 16 AUDIT COMMITTEE REPORT 17 DIRECTORS’ COMPENSATION 17 EXECUTIVE COMPENSATION 19 SUMMARY COMPENSATION TABLE 19 OUTSTANDING EQUITY AWARDS AT FISCAL YEAR END TABLE 23 NONQUALIFIED DEFERRED COMPENSATION 24 POST-TERMINATION BENEFITS AND CHANGE IN CONTROL 24 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 25 PROPOSAL 2 – RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP 26 IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS 27 COMPANY ANNUAL REPORT 27 APPENDIX A A-1 SCHEDULE I S-1 i ANNUAL MEETING INFORMATION The accompanying proxies are solicited by the Board of Directors of Benihana Inc. (“we,” “us,” “our” or the “Company”) for use at our Annual Meeting of Stockholders (“Annual Meeting”) to be held at The Westin Fort Lauderdale, 400 Corporate Drive, Fort Lauderdale, Florida 33334, at 10:30 a.m., Eastern Time, on Tuesday, September 28 , 2010 and at any adjournment thereof for the purposes set forth in the attached notice of meeting. This proxy statement and the accompanying notices of meeting and proxy card are being mailed to stockholders on or about September 8 , 2010. Who is entitled to vote? Stockholders owning our Common Stock or Class A Common Stock at the close of business on August 10, 2010 are entitled to vote at the Annual Meeting. Each holder of Common Stock has one vote per share, and each holder of Class A Common Stock has 1/10 of a vote per share, on all matters to be voted on, other than on the election of directors, on which the two classes vote separately. As of the close of business on August 10, 2010, there were 5,654,832 shares of Common Stock, 9,806,668 shares of Class A Common Stock and 800,000 shares of Series B convertible preferred stock (convertible into 1,578,943 shares of Common Stock) outstanding. The Series B convertible preferred stock is entitled to be voted on an as-converted basis at the Annual Meeting. What am I voting on? You will be asked to elect three members to serve on the Board of Directors and to ratify Deloitte & Touche LLP as our independent registered public accounting firm for fiscal year 2011. If any other matter requiring a vote of the stockholders should arise at the Annual Meeting, the proxies will vote in accordance with their best judgment. How does the Board of Directors recommend I vote on the proposals? The Board recommends a vote FOR each of the Board nominees named in this proxy statement: Richard C. Stockinger, our President and Chief Executive Officer, Lewis Jaffe, a key member of our Audit Committee, and Adam L. Gray, a stockholder nominee who the Board has nominated for election at the Annual Meeting. The Board also recommends a vote FOR the ratification of the appointment of Deloitte & Touche LLP as our independent registered public accounting firm for fiscal year 2011. How do I vote? You may vote by proxy in one of three ways: by telephone; by Internet; or by completing and returning the enclosed WHITEproxy card. To vote by telephone or Internet, please follow the voting instructions set forth on the enclosed WHITEproxy card. You may also vote by signing and dating the enclosed WHITEproxy card and returning it in the prepaid envelope provided. If you sign your proxy but do not mark your choices, your proxies will vote FOR the persons nominated by the Board for election as directors and FOR the ratification of the appointment of Deloitte & Touche LLP as our independent registered public accounting firm. You may also vote in person at the Annual Meeting if you are the record owner of your shares or you have received written authorization from your nominee holder to vote your shares at the Annual Meeting. You can revoke your proxy at any time before it is exercised. To do so, you must give written notice of revocation to the General Counsel, Benihana Inc., 8685 Northwest 53rd Terrace, Miami, Florida 33166, or submit new voting instructions by telephone or Internet or by a properly signed and returned proxy card bearing a later date. If you are a stockholder of record or have received written authorization from your nominee holder to vote your shares at the Annual Meeting, you may also revoke your proxy by voting in person at the Annual Meeting. You will receive more than one WHITEproxy card or voting instruction form from us if you hold shares of our Common Stock as well as shares of our Class A Common Stock. Please vote in the manner described above for each class of shares owned by you to ensure that all of your shares are voted. 1 What is a quorum? There must be a quorum for any action to be taken at the Annual Meeting. One-third of the voting power of Class A Common Stock, represented in person or by proxy, will constitute a quorum for purposes of electing the Class A Stock director; one-third of the voting power of the Common Stock and Series B convertible preferred stock, represented in person or by proxy, will constitute a quorum for purposes of electing the Common Stock directors; and one-third of the voting power of the Class A Common Stock, the Common Stock and the Series B convertible preferred stock, represented in person or by proxy, will constitute a quorum for purposes of ratifying the appointment of Deloitte & Touche LLP as our independent registered public accounting firm and all other matters brought before the Annual Meeting. Abstentions will be counted to determine the presence or absence of a quorum at the Annual Meeting. “Broker non-votes,” as defined below, are also counted to determine if a quorum is present at the Annual Meeting, but are not considered a vote cast under Delaware law. What vote is required to approve each item? A director nominee will be elected by a plurality of the votes cast at the Annual Meeting by the class of stock voting for such director nominee. The ratification of the appointment of Deloitte & Touche LLP as our independent registered public accounting firm and any other matter to be considered at the Annual Meeting will require the affirmative vote of a majority of the shares entitled to vote at the Annual Meeting that votes affirmatively or negatively on such matter. Abstentions and broker non-votes will have no effect on the outcome of any matter, including the election of directors, to be considered at the Annual Meeting. Who will count the vote? Votes cast by proxy or in person at the Annual Meeting will be tabulated by the inspector of election appointed for the Annual Meeting. The inspector of election will also determine whether or not a quorum is present at the Annual Meeting. What should I do if I receive a proxy card from Benihana of Tokyo? You may receive, or may have already received, proxy solicitation materials sent on behalf of Benihana of Tokyo, Inc. (“BOT”) including an opposition proxy statement and different proxy cards.Our Board of Directors urges you to disregard any proxy cards sent to you by BOT . If you have previously voted on a proxy card sent to you by BOT , you have the right to change your vote by voting by telephone or by Internet or by executing and returning the WHITEproxy card provided to you in accordance with the voting instructions described above. Only your last-dated proxy will count, and any proxy may be revoked at any time prior to its exercise at the Annual Meeting. What are the deadlines for stockholder proposals for next year's Annual Meeting? Stockholders may submit proposals on matters appropriate for stockholder action at future annual meetings by following the rules of the Securities and Exchange Commission (the “SEC”). Proposals intended for inclusion in next year's proxy statement and proxy card must be received by no later than May 11 , 2011. If next year’s annual meeting is held on a date more than 30 calendar days before or after September 28 , 2011, a stockholder proposal must be received by a reasonable time before we begin to print and mail our proxy solicitation for such annual meeting. In addition, our By-Laws currently provide that no proposal may be properly raised at next year's annual meeting unless we receive notice of the proposal not less than 60 days nor more than 90 days prior to the meeting. However, in the event that less than 70 days’ notice or prior public disclosure of the date of the meeting is given to stockholders, notice of a proposal must be received not later than the 10th day following the day on which notice of the date of the annual meeting is mailed or public disclosure is made. All proposals and notifications should be addressed to the General Counsel, Benihana Inc., 8685 Northwest 53rd Terrace, Miami, Florida 33166. 2 Who pays the expenses of this proxy statement? We are paying all costs of soliciting our proxies for the Annual Meeting, including the costs of preparing, printing and mailing this notice of meeting and proxy statement. We have retained Georgeson Inc. to assist us in the distribution and solicitation of proxies and have agreed to pay Georgeson an estimated fee of $100,000 plus expenses for its services. We have agreed to reimburse Coliseum Capital Partners, L.P. up to $250,000 for the reasonable, documented out-of-pocket expenses incurred byit in connection with its nomination of Adam L. Gray as a Class A Stock director and certain related matters. We will also reimburse brokerage houses and other custodians, nominees and fiduciaries for their reasonable out-of-pocket expenses for forwarding proxy and other solicitation materials to beneficial owners of our stock. Our expenses related to the solicitation of proxies in excess of those normally spent for an Annual Meeting, as a result of the reimbursement of Coliseum Capital and the proxy contest associated with the solicitation of proxies by BOT, are expected to be approximately $ 500,000 . Appendix A sets forth information relating to our directors, director nominees, officers and employees who are considered “participants” in our solicitation under the rules of the SEC by reason of their position as directors or director nominees or because they may be soliciting proxies on our behalf. Some of our directors, director nominees, officers and other employees may solicit the return of proxies by telephone, mail or personal interview without additional compensation. May brokers vote without instructions ? Brokers holding shares for beneficial owners must vote those shares according to the specific instructions they receive from the beneficial owners. If specific instructions are not received, brokers may vote those shares in their discretion only on routine matters, such as the ratification of the appointment of Deloitte & Touche LLP as our independent registered public accounting firm. Your broker or other nominee does not have discretionary authority to vote on the election of directors. Thus, if your shares are held in “street name” and you do not provide instructions as to how your shares are to be voted in the election of directors, your broker or other nominee will not be able to vote your shares in the election of directors. Shares as to which brokers do not have or have not exercised such discretionary authority are considered “broker non-votes.” 3 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following tables set forth information relating to the beneficial ownership of our Common Stock and Class A Common Stock by all persons we know to beneficially own more than 5% of either our Common Stock or our Class A Common Stock outstanding on August 10, 2010 and by each named executive officer, each current director and each director nominee named in this proxy statement, as well as by all of our current executive officers and directors as a group. As of the close of business on August 10, 2010, there were 5,654,832 shares of Common Stock, 9,806,668 shares of Class A Common Stock and 800,000 shares of Series B convertible preferred stock (convertible into 1,578,943 shares of Common Stock) outstanding.Beneficial ownership is determined in accordance with Rule 13d-3 of the Securities Exchange Act of 1934. Except as indicated by the footnotes below, we believe, based on the information furnished to us, that the persons and entities named in the table below have sole voting and investment power with respect to all shares of Common Stock and Class A Common Stock, as applicable, that they beneficially own, subject to applicable community property laws. All shares of Common Stock and Class A Common Stock subject to options or warrants exercisable within 60days of August 10, 2010 or issuable upon conversion of our Series B convertible preferred stock are deemed to be outstanding and beneficially owned by the persons holding those options, warrants or Series B convertible preferred stock for the purpose of computing the number of shares beneficially owned and the percentage ownership of that person. They are not, however, deemed to be outstanding and beneficially owned for the purpose of computing the percentage ownership of any other person. Common Stock Class A Common Stock Name (and address if applicable) of Beneficial Owners Amount and Nature of Beneficial Ownership Percent of Class Amount and Nature of Beneficial Ownership (1) Percent of Class 5% Stockholders Benihana of Tokyo, Inc. (2) % - - 232 East 63 rd Street New York, New York 10021 Kyle Aoki (2) % - - Grace Aoki (2) % - - Kevin Y. Aoki (2) % - - Kenneth Podziba (2) % - - BFC Financial Corporation (3) % - - 2ypress Creek Road Ft. Lauderdale, Florida 33309 Andreeff Equity Advisors, L.L.C. (4) % % Dane Andreeff 140 East St. Lucia Lane Santa Rosa Beach, FL 32459 FMR, LLC (5) % - - Fidelity Management & Research Company Fidelity Low-Priced Stock Fund Edward C. Johnson3d 82 Devonshire Street Boston, MA 02109 Coliseum Capital Management, LLC (6) 4.1% 14.9% Adam L. Gray Christopher Shackelton 767 Third Avenue, 35th Floor New York, NY 10017 RBC Global Asset Management (U.S.) Inc.(7) - - 10.0% 100 South Fifth Street, Suite 2300 Minneapolis, MN 55402 4 Common Stock Class A Common Stock NameofOfficers, Directors and Director Nominees Amount and Nature of Beneficial
